EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Gont on 7/20/22.

The application has been amended as follows: 

In claim 1, the first occurrence of the term “wire” in line 8 has been replaced with ---wires---.

Reasons for Allowance
Claims 1-13, 15-16, 21 and 23 are allowed
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an animal enclosure as claimed in detail, especially the features of the first portion being coaxial with one of the plurality of horizontal wires of the plurality of interconnected wires of the door and disposed within the plane, and for each of the first and second tabs, the second portion is offset in an exterior direction from both the plane and an adjacent portion of the first vertical wire of the plurality of interconnected wires of the frame.
Kolozsvari (US 6192834) in view of Cantwell et al. (US 2014/0109839) teaches a similar animal enclosure as the claimed invention. However, Kolozsvari in view of Cantwell et al. lacks the first portion being coaxial with one of the plurality of horizontal wires of the plurality of interconnected wires of the door and disposed within the plane, and for each of the first and second tabs, the second portion is offset in an exterior direction from both the plane and an adjacent portion of the first vertical wire of the plurality of interconnected wires of the frame. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen et al. (US 6230655) teaches an offset portion of a tab that functions as a latch.
McDaid (US 2019/0063122) and Smiler (US 3556058) each teaches tabs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643